DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 12, 2022 have been reviewed and considered.  Claims 1-2, 4-6, 8-11, 13-15, and 17-24 (claim 23 is listed x2) are pending in which claims 1, 4, 8-9, 11, 15, and 19 are amended and claims 21-24 (claim 23 is listed x2) are new; claims 3, 7, 12 and 16 are cancelled.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.
	Applicant’s First Argument:  The Office Action refers to “shoulder pockets when 140A & 140B are attached to the back panel’ as disclosing first and second pockets. Bopanna describes elements 140A and 140B as tabs. Attaching the tabs 140A and
140B of the front panel 105 to the back panel forms the upper portion of the armholes
125, 130.
	Elements 140A and 140B of Bopanna form armholes 125 and 130. They do not
form pockets as recited by the pending claims. Pocket is a well-known and commonly
used term in the garment industry. Pocket is defined as “a small bag that is sewed or
inserted in a garment so that it is open at the top or side,” https://www merriam-
webster.com/dictionary/pocket, “a small bag that forms part of a piece of clothing and is
used for holding small objects,” https://www.macmillandictionary.com/us/dictionary/american/pocket_1, or “a shaped piece of fabric attached inside or outside a garment and forming a pouch used especially for carrying small articles,” htttps://www.dictionary.com/browse/pocket.
	The tabs 140A and 140B of Bopanna are used to form armholes 125, 130. The
tabs 140A and 140B, whether in the detached or attached position, do not form pockets as well defined in the industry — small bags in a garment. Nor are tabs 140A and 140B,
whether in the detached or attached position, configured to receive hands of the baby
while arms of the baby remain inside of the pod, as recited by each of the independent
claims. There is no structure that would hold or receive a baby’s hands. Bopanna does not disclose, teach, or suggest “first and second pockets arranged within the pod at a top portion of the pod, wherein the first and second pockets are configured for receiving
hands of the baby with arms of the baby being positioned inside the pod.”
	Examiner’s Response:  The examiner disagrees.  Please note, as per applicant’s original disclosure of their drawings and specification, applicant points to shoulder pockets (170, 172) as the claimed first and second pockets.  Bopanna discloses of first and second pockets (via shoulder pockets when 140A & 140B are attached to the back panel (110), [0029], see Figures 1A-1B, 1C, & 1D).  Please note that this area of attachment creates “shoulder pockets” enveloped, bag like areas of the baby swaddle that are capable of receiving portions of a baby’s arms and hands if positioned that way.
	Additionally, while applicant does recite normally understood pockets via the definitions above via various sources, applicant additionally does not show these ordinary understood meanings of a pocket as shown in their own baby swaddle.  Applicant labels an upper edge of the pod as “170” and “172” as the pockets. To overcome the prior art, it is recommended to further structurally define the body of the pod as a whole.

	Applicant’s Second Argument:  Bopanna does not have the physical structure to receive the baby’s hands with the baby’s arms placed upwardly.
	Examiner’s Response:  The examiner disagrees.  The various positions the applicant claims for the movement of the baby’s arms and hands are completely functional.  Applicant does not claim further specific measurements of the pockets. Further, with consideration of the possible size of the baby vs. the swaddle, the baby may be sized relatively smaller to that of the swaddle such that their hands of the baby are received by the pockets of Bopanna with when the baby’s arms are placed upwardly.  It is noted that the structure of Bopanna does disclose wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) [0029]), are arranged within the pod at a top end of the pod (see Figures 1A-1B & the diagram below in claim 1) and are configured for receiving hands of the baby with arms of the baby when the baby’s arms are placed upwardly (see Figures 1A-1H).  Further, “to receive the baby’s hands” with “the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets” as claimed are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Bopanna are capable of performing these recited functions.

	As necessitated by applicant’s substantial amendments, please see the updated rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper edge” of the pod (claim 8-needs labeled), “an upper edge of the rear garment” (claim 21-needs labeled in figure), “an upper edge of the arm holes” (claim 21-needs labeled in figure), “the upper edge of the pod” (claim 21-needs labeled in figure), “wherein the pod is seamed along a periphery thereof except at the arm holes” (claims 22-23), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 1, “the wings wrap around the pod below the pockets” in line 15.
	Claim 8, “wherein the pod has….an upper edge” in line 2, “first and second pockets arranged within the pod at the upper edge” in line 3, “wherein wings are attached to the pod at a distance below the upper edge of the pod” in lines 7-8 and “the wings wrap around the pod below the pockets” in lines 12-13.
	Claim 19, “wherein the wings are attached to the pod such that an upper edge of the wings is below the upper edge of the pod but at or above an upper edge of the arm holes” in lines 7-9 and “the wings wrap around the pod below the pockets” in lines 13-14.
	Claim 21, “wherein an upper edge of the rear garment section is attached to the pod at or above an upper edge of the arm holes and below the upper edge of the pod” in lines 1-3.
	Claims 22-24 (note claim 23 is listed x2), “wherein the pod is seamed along a periphery thereof except at the arm holes” in lines 1-2 of each claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12, “the swaddle” is believed to be in error for - -the baby swaddle- -.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 7, “first wing wherein” is believed to be in error for - -first wing, wherein- -.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in lines 10-11, “for accommodating that the in first, second, or third positions” is believed to be in error for - - for accommodating first, second, or third positions - -.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 (line 5, page 6 of applicant’s response on 9/12/2022) has been renumbered 24.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 (note claim 23 has been listed x2) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The limitations of “wherein the pod is seamed along a periphery thereof except at the arm holes” in claims 22-24 (note claim 23 has been listed x2) was not disclosed at the time the application was originally filed and is, therefore, considered new matter. On the contrary, applicant provides dotted lines (perhaps, stitching?) at each arm hole and not at the periphery of the pod in Figures 1-4 of the instant application.  There is no support in the original Specification for these limitations, therefore, even though a dotted line exists at each arm hole, there is no way of knowing what that structure is or was intended to be.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-11, 13-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the wings" in line 15 and “the pockets” in lines 15 and 19.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if these limitations are new structures or if they refer back to like structures as already previously claimed.  For examination purposes, the examiner will read “the wings” as referring back to the “first and second wings” as previously claimed in line 7 and “the pockets” referring back to the “first and second pockets” as previously claimed in lines 2-3.
Claim 1 recites the limitations "a first position" in line 14, “a second position” in line 16, and “a third position” in line 18.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 already positively recites “in first, second, or third positions” in lines 12-13.  Therefore, are "a first position" in line 14, “a second position” in line 16, and “a third position” in line 18 new positions or do they mean to refer to the “in first, second, or third positions” as already claimed in lines 12-13?  For purposes of examination, the examiner will refer to "a first position" in line 14, “a second position” in line 16, and “a third position” in line 18 to refer back to the same positions as previously claimed in “in first, second, or third positions” in lines 12-13.
Claim 8 recites the limitations "wings" in line 7 and “the wings” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that the applicant already claims “first and second wings” in line 6.  It is unclear if the “wings" in line 7 and “the wings” in line 12 are the same structure as the “first and second wings” in line 6.  For examination purposes, the examiner will read the "wings" in line 7 and “the wings” in line 12 as if they are same the structures and refer back to the first and second wings” as previously claimed in line 6.
Claim 8 recites the limitation "the pockets" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the applicant already claims “first and second pockets” in line 3.  It is unclear if the "the pockets" in line 13 are the same structure as the “first and second pockets” in line 3. For examination purposes, the examiner will read "the pockets" in line 13 as if they are same the structures and refer back to the “first and second pockets” as previously claimed in line 3.
Claim 19 recites the limitations “the wings” in lines 7-8 and 13.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that the applicant already claims “first and second wings” in line 6.  It is unclear if the “the wings" in lines 7-8 and 13 are the same structure as the “first and second wings” in line 6.  For examination purposes, the examiner will read "the wings" in lines 7-8 and 13 as if they are same the structures and refer back to the first and second wings” as previously claimed in line 6.
Claim 19 recites the limitation "the upper edge of the pod" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that the applicant meant to claim - -an upper edge of the pod- - and the claim will be examined as such.
Claim 19 recites the limitation "the pockets" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the applicant already claims “first and second pockets” in lines 3 and 13.  It is unclear if the "the pockets" in lines 13-14 are the same structure as the “first and second pockets” in lines 3 and 13. For examination purposes, the examiner will read "the pockets" in lines 13-14 as if they are same the structures and refer back to the “first and second pockets” as previously claimed in lines 3 and 13.
Claim 21 recites the limitation "the upper edge of the pod" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that the applicant meant to claim - -an upper edge of the pod- - and the claim will be examined as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 21-22 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations of “the baby’s hands are being received by the first and second pockets” in lines 14-15, “the baby’s arms extend through the first and second arm holes” in lines 16-17, and “the baby’s arms are retained within the pod but with the baby’s hands being out of the pockets” in lines 18-19 positively claims the human anatomy.  Appropriate correction is required.  The examiner recommends to claim these limitations with accompanied functional language such as “configured to” or “adapted to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 5-6, 8-11, 13-15, and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bopanna et al. (US PG Pub 2016/0295928) (hereinafter “Bopanna”).
	Regarding Claim 1 (as best understood), Bopanna discloses of a baby swaddle (100) comprising:
	a pod (via 100) for receiving a baby (via 105 & 110), wherein the pod includes a zipper (145), first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) they create a shoulder pocket [0029]), and first and second arm holes (125 & 130);  
	wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) [0029]), are arranged within the pod at a top end of the pod (see Figures 1A-1B & the diagram below) and are configured for receiving hands of the baby with arms of the baby being positioned inside the pod (see Figures 1A-1H); and
	a rear garment section (120 & 115, see Figure 1D, [0033], lines 9-13 and [0034]) having first and second wings (via 120 & 115) for wrapping around the pod [0025], wherein the second wing (115) has a fastener (via 155 & 160) for fastening to the first wing (120, via 155 & 160, [0035]), wherein the first wing (120) is configured to wrap around the pod (via 100) and the second wing (115) is configured to wrap around the pod (via 100) and attach to the first wing (100) using the fastener (via 155 & 160) to securely and snuggly swaddle the baby (see Figures 1A-1D);
	wherein the swaddle (100) is configured to receive the baby inside the pod in first, second, or third positions [0032]: wherein, 
		in a first position the baby’s hands are being received by the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110), [0029]) and the wings (via 120 & 115) wrap around the pod below the pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) [0029]), see Figure 1A;
		in a second position, the baby’s arms extend through the first and second arm holes (via 125 & 130-note arm holes are present for the baby’s arms to extend therethrough, see Figures 1B-1C); and  
		in a third position, the baby’s arms are retained within the pod but with the baby’s hands being out of the pockets (via 125 & 130-note arm holes are present for the baby’s arms to extend therethrough, see Figures 1B-1C-It is noted that a portion of the baby’s arms are retained even if the arms extend through 125 & 130), (Figures 1A-1H, [0025]-[0037]).  Please note that the limitations of “for receiving a baby”, “configured for receiving hands of the baby with arms of the baby being positioned inside the pod”, “for wrapping around the pod”, “for fastening to the first wing”, “configured to wrap around the pod”, “to securely and snuggly swaddle the baby”, “configured to receive the baby inside the pod in first, second, or third positions”, “being received by the first and second pockets”, “the baby’s arms extend through the first and second arm holes”, and “the baby’s arms are retained within the pod but with the baby’s hands being out of the pockets” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Bopanna are capable of performing these recited functions.

    PNG
    media_image1.png
    530
    508
    media_image1.png
    Greyscale

	Regarding Claim 2, 5-6, and 21-22, Bopanna discloses the invention as claimed above.  Further Bopanna discloses:
	(claim 2), wherein, when the baby is swaddled (see Figure 1A), the first wing (120) is wrapped over the pod (via 100) and the second wing (115) is wrapped over the pod and the first wing (120), see Figure 1A, (Please note that the limitation of “when the baby is swaddled” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Bopanna are capable of performing this recited function.);
	(claim 5), wherein the pod (via 100) includes an extra-wide leg area (via internal space of 100 when 105 is connected to 110, see Figures 1A-1C);
	(claim 6), wherein the fastener is a hook fastener (via 155 & 160, [0035]);
	(claim 21), wherein an upper edge (note top edge of portions of 120 & 115, note diagram below) of the rear garment section (120 & 115, see Figure 1D, [0033], lines 9-13 and [0034]) is attached to the pod (via 100) at or above an upper edge of the arm holes (note “at” an upper edge of the arm holes, 125 & 130, see diagram below) and below the (an) upper edge (via a back edge of 135, note diagram below) of the pod (via 100), see Figures 1A-1E & diagram below;

    PNG
    media_image2.png
    508
    1295
    media_image2.png
    Greyscale

	(claim 22), wherein the pod (via 100) is seamed (via seam edges of 145) along a periphery thereof (note periphery of 105 & 110 @ 145, see Figures 1A-1E) except at the arm holes (note that the arm holes do not have the seam edges of 145), see Figures 1A-1E.

	Regarding Claim 8, Bopanna discloses of a baby swaddle (100) comprising:
	a pod (via 100) for receiving a baby (via 105 & 110), wherein the pod has an opening (via opening of 145) and an upper edge (area of 105 & 110 surrounding 135, see Figures 1A-1C), 
	first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) they create a shoulder pocket [0029]) arranged within the pod (via 100) at the upper edge (area of 105 & 110 surrounding 135, see Figures 1A-1C) of the pod (see Figures 1A-1C), wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110), [0029]) are configured to receiving hands of the baby with arms of the baby being positioned inside the pod (via 100), [0022]-[0025];
	first and second wings (via 120 & 115) for wrapping around the pod [0025], wherein the second wing (115) is fastenable to the first wing (120, via 155 & 160, [0035]) to swaddle the baby (see Figures 1A-1C), wherein wings (via 120 & 115) are attached to the pod (via 100) at a distance below (see Figures 1A-1D) the upper edge (area of 105 & 110 surrounding 135, see Figures 1A-1C) of the pod (via 100);
	wherein the baby swaddle (100) is configured for accommodating the baby in at least two positions (please note that the structure of 100 as disclosed by Bopanna is capable of having the baby placed in several positions), see Figures 1A-1C;
	wherein in a first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) [0029]), [0022]-[0025] and the wings (via 120 & 115) wrap around the pod (via 100) below the pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) [0029]); and
	wherein in a second position the baby’s arms are placed downwardly inside the
pod (via 100), [0022]-[0025], (Figures 1A-1H, [0025]-[0037]).  Please note that the limitations of “for receiving a baby”, “configured to receiving hands of the baby with arms of the baby being positioned inside the pod”, “for wrapping around”, “to swaddle the baby”, “configured for accommodating the baby in at least two positions”, “wherein in a first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets”, and “wherein in a second position the baby’s arms are placed downwardly inside the pod” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Bopanna are capable of performing these recited functions.
	Regarding Claims 9-11, 13-15, 18, and 23, Bopanna discloses the invention as claimed above.  Further Bopanna discloses:
	(claim 9), where the baby swaddle (100) is configured for accommodating the baby in a third position, wherein the pod (via 100) has arm holes (via 125 & 130), and wherein, in the third position, the baby’s arms are placed through the armholes, (via 125 & 130-note arm holes are present for the baby’s arms to extend therethrough, see Figures 1B-1C), [0022]-[0025]. Please note that the limitations of “configured for accommodating the baby in a third position” and “wherein, in the third position, the baby’s arms are placed through the armholes” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Bopanna are capable of performing these recited functions;
	(claim 10), wherein, when the baby is swaddled (see Figure 1A), the first wing (120) is wrapped over the pod (via 100) and the second wing (115) is wrapped over the pod and the first wing (120), see Figure 1A. Please note that the limitation of “when the baby is swaddled” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Bopanna are capable of performing these recited functions.;
	(claim 11), wherein the opening (via 145) is closed with a zipper (145), [0030], wherein the zipper (via 145) has first and second catches (via 150A-B, [0030], see Figures 1A-1C);
	(claim 13), wherein the second wing (115) is fastenable to the first wing (120) via a hook fastener (via 155 & 160, [0035]);
	(claim 14), wherein the first wing (120) includes both a hook and a loop (via 155 & 160, [0035]-note when attached to 115);
	(claim 15), wherein the pod (via 100) includes front garment section (105) and a rear garment section (110), see Figures 1A-1C, wherein the wings (via 115 & 120) are part of the rear garment section (110) ([0033], lines 9-13, see Figure 1D);
	(claim 18), wherein the pod (via 100) includes an extra-wide leg area (via internal space of 100 when 105 is connected to 110, see Figures 1A-1C);
	(claim 22), wherein the pod (via 100) is seamed (via seam edges of 145) along a periphery thereof (note periphery of 105 & 110 @ 145, see Figures 1A-1E) except at the arm holes (note that the arm holes do not have the seam edges of 145), see Figures 1A-1E.

	Regarding Claim 19, Bopanna discloses of a baby swaddle (100) comprising:
	a pod (via 100) for receiving a baby (via 105 & 110), wherein the pod has a closable opening (via opening of 145) and arm holes (via 125 & 130), 
	first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110) they create a shoulder pocket, [0029]) arranged within the pod (via 100) at a top portion of the pod (area of 105 & 110 surrounding 135, see Figures 1A-1C), (see Figures 1A-1C), 
	wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110), [0029]) are configured for receiving hands of the baby with arms of the baby being positioned inside the pod (via 100), [0022]-[0025]; and 
	first and second wings (via 120 & 115) for wrapping around the pod [0025], wherein the second wing (115) is fastenable to the first wing (120, via 155 & 160, [0035]), wherein the wings (via 120 & 115) are attached to the pod (via 100) such that an upper edge (note top edge of portions of 120 & 115, note diagram above in re claim 21) of the wings (via 120 & 115) is below the upper edge (via a back edge of 135, note diagram above in re claim 21) of the pod (via 100) but at or above an upper edge of the arm holes (note “at” an upper edge of the arm holes, 125 & 130, see diagram above in re claim 21), see Figures 1A-1E;
	wherein the baby swaddle (100) is configured for accommodating that in first, second, or third positions (please note that the structure of 100 as disclosed by Bopanna is capable of having the baby placed in several positions (e.g. a first, second, or third));
	wherein in the first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110), [0029]), [0022]-[0025], and wings (via 120 & 115) wrap around the pod (via 100) below the pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel (110), [0029]), see Figures 1A-1B; and
	wherein in the second position the baby’s arms are placed downwardly inside the
	pod, [0022]-[0025], and
	wherein in the third position the baby’s arms are placed through the arm holes to the outside of the pod (via 125 & 130-note arm holes are present for the baby’s arms to extend therethrough, see Figures 1B-1C), [0022]-[0025], (Figures 1A-1H, [0025]-[0037]).  Please note that the limitations of “for receiving a baby”, “are configured for receiving hands of the baby with arms of the baby being positioned inside the pod”, “for wrapping around”, “configured for accommodating that in first, second, or third positions”, “wherein in the first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets”, “wherein in the second position the baby’s arms are placed downwardly inside the pod”, and “wherein in the third position the baby’s arms are placed through the arm holes to the outside of the pod” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

	Regarding Claims 20 and 24, Bopanna discloses the invention as claimed above.  Further Bopanna discloses:
 	(claim 20), wherein, when the baby is swaddled (see Figure 1A), the first wing (120) is wrapped over the pod (via 100) and the second wing (115) is wrapped over the pod and the first wing (120), see Figure 1A. Please note that the limitation of “when the baby is swaddled” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function;
	(claim 24), wherein the pod (via 100) is seamed (via seam edges of 145) along a periphery thereof (note periphery of 105 & 110 @ 145, see Figures 1A-1E) except at the arm holes (note that the arm holes do not have the seam edges of 145), see Figures 1A-1E.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bopanna (US PG Pub 2016/0295928) in view of Claude (FR 2868924).
	Regarding Claims 4 and 17, Bopanna discloses the invention as claimed above.  Bopanna does not disclose of further comprising a slit opening in the rear garment section.
	Claude discloses of a baby swaddle (1) wherein it further comprises a slit opening (via 20) in the rear garment section (2), (Figures 1-2, see attached Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the baby swaddle of Bopanna wherein it comprises a slit opening in the rear garment section as taught by Claude to form a passage with the units for a child maintenance unit that maintains the child in an infant safety seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732